\       ?
    :



                                      UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                            WESTERN DIVISION

                                                NO. 5:19-CR-00091-D



               UNITED STATES OF AMERICA
                                                                           ORDER TO SEAL
                   V.



               JOSHUA FITZGERALD REID



                   On motion of the Defendant, Joshµa Fitzgerald Reid, and for good cause shown, it is hereby

            ORDERED that [DE 44] be sealed until otherwise ordered by the Court, except that copies may be

            provided to the United States Attorney's Office and Counsel for the above-named Defendant.

                   ITIS SO ORDERED.

                   This ---1:.k_ day of November, 2019.




                                                United States District Judge
